DLD-059                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2568
                                      ___________

                                 SEAN M. DONAHUE,
                                             Appellant

                                             v.

  COUNTY OF DAUPHIN; DAUPHIN COUNTY PRISON; PA STATE CAPITAL
POLICE; PENNSYLVANIA DEPARTMENT OF GENERAL SERVICES; UNKNOWN
 DAUPHIN COUNTY PRISON GUARDS AND ADMINISTRTION EMPLOYEES;
 LYNN KATIE ADAM; RICHARD C. SCHUR; GREGORY L. BUDMAN; LISA M.
  SAUDER; ELAINE B. STALFA; MARY JANE MCMILLAN; HEATHER ROTH
                ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. Civil No. 1-18-cv-00839)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 20, 2018
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                            (Opinion filed: January 10, 2019)
                                     ____________

                                        OPINION*
                                      ____________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Sean Donahue, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his civil rights complaint. For

the reasons that follow, we will affirm the judgment of the District Court.

       Donahue was convicted in Pennsylvania state court of two counts of harassment

and sentenced to two years’ probation. The charges arose from email messages he had

sent to Commonwealth employees. Thereafter, Donahue filed a complaint in District

Court pursuant to 42 U.S.C. § 1983 against Dauphin County, Dauphin County Prison, the

Pennsylvania State Capital Police, the Pennsylvania Department of General Services,

Katie Lynn Adam, the prosecutor in his criminal case, Richard Schur, a state capitol

police officer who prepared the criminal complaint, Gregory Budman, a state capitol

police officer, and several Commonwealth employees.

       Donahue raised a multitude of claims in his 205-page complaint. He primarily

claimed violations of his due process and First Amendment rights stemming from his

preliminary hearing and trial and the appellate review of his conviction. He also claimed

that the defendants, among other things, engaged in conduct designed to lead to his arrest.

       The District Court screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

and adopted the Magistrate Judge’s report and recommendation to dismiss it. The

District Court ruled that Donahue’s claims are either barred by Heck v. Humphrey, 512

U.S. 477 (1994), which precludes a claim under § 1983 where a judgment in the

plaintiff’s favor would necessarily imply the invalidity of a conviction unless the

conviction has been overturned, or are time-barred because they accrued more than two
                                             2
years before Donahue filed his complaint. The District Court also ruled that the

witnesses at Donahue’s trial are entitled to immunity, that the Pennsylvania State Capitol

Police and the Pennsylvania Department of General Services are entitled to Eleventh

Amendment immunity, that defendant Adam is entitled to prosecutorial immunity, and

that defendant Budman had no personal involvement in the proceedings. Finally, the

District Court dismissed Dauphin County and Dauphin County Prison because Donahue

did not allege that either had a policy “for which they may be vicariously liable for the

conduct of their subordinates.” Memorandum at 4. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Donahue argues in support of his appeal that Heck should not grant immunity to

state actors who violate defendants’ rights. To the extent Donahue questions Heck’s

rationale, its rule prevents a claimant from succeeding in a civil action after having been

convicted in the underlying criminal case, a result that would be contrary to the policy

against creating two conflicting resolutions arising from the same transaction. Gilles v.

Davis, 427 F.3d 197, 209 (3d Cir. 2005). To the extent Donahue contends Heck is

invalid, that contention is meritless and we lack authority to overrule a Supreme Court

decision.

       Donahue also asserts that the Magistrate Judge noted in his report that he had the

option of attaining habeas relief and asks that we remand and order the District Court to

convene such proceedings. The Magistrate Judge noted only that Donahue had not yet
                                             3
challenged his conviction by a federal habeas petition. Whether habeas relief is available

is not relevant here; Heck applies whether or not a claimant has recourse under the

habeas statute. Bronowicz v. Allegheny County, 804 F.3d 338, 345 n.12 (3d Cir. 2015).

       Donahue also states that perhaps not every point raised in his complaint

necessitates a reversal of his criminal conviction should he succeed. Although Donahue

does not elaborate, we agree that success on some of the claims that the District Court

found barred by Heck may not necessarily imply the invalidity of his conviction. For

example, in count eight of his complaint Donahue claims a violation of his Fourth

Amendment rights based on evidence that was allegedly obtained by a police officer

without a warrant. While a Fourth Amendment violation may not necessarily imply the

invalidity of a conviction, see Heck, 512 U.S. at 487 n.7, Donahue’s allegations are

devoid of facts supporting an unreasonable search or seizure and do not state a plausible

claim for relief. To the extent other counts dismissed under Heck are not barred on this

basis, Donahue similarly has not stated a plausible claim for relief and we conclude based

on his complaint that allowing amendment would be futile.

       Because this appeal does not raise a substantial question, we will affirm the

judgment of the District Court.




                                             4